 



Exhibit 10.1
JAG Media Holdings, Inc.
 
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
 
As of August 16, 2007
 
Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707
 

Re:  Agreement Amending Merger Agreement Among JAG Media Holdings, Inc. (“JAG
Media”), Cryptometrics Acquisition, Inc. (“Cryptometrics Acquisition”),
Cryptometrics, Inc. (“Cryptometrics”), Robert Barra, Michael Vitale, Karlen &
Stolzar, Thomas J. Mazzarisi and Stephen J. Schoepfer (collectively, the
“Parties”) dated as of January 24, 2007, as Further Amended by those Certain
Agreements Among the Parties dated as of February 26, 2007, April 2, 2007,
April 20, 2007, May 11, 2007, May 18, 2007, June 15, 2007 and July 16, 2007
(“Merger Agreement Amendment”)

 
Gentlemen:
 
This will confirm our understanding regarding the following changes to the
Merger Agreement and Merger Agreement Amendment, which have been authorized by
the directors of JAG Media, Cryptometrics Acquisition and Cryptometrics:
 
1. The Closing Date set forth in the first sentence of paragraph 8 of the Merger
Agreement Amendment is hereby changed to November 2, 2007.
 
2. The Automatic Termination Date of August 16, 2007 set forth in the first
sentence of paragraph 9 of the Merger Agreement Amendment is hereby changed to
November 7, 2007.
 
3. Cryptometrics shall pay up to $200,000 in additional transaction costs on
behalf of JAG Media, in addition to the $150,000 in such costs set forth in
paragraph 3 of the May 18, 2007 agreement among the Parties (“Additional
Transaction Costs”). Cryptometrics shall pay $94,446.39 of the Additional
Transaction Costs to JAG Media’s lawyers, accountants, financial printers and
other parties in accordance with wire instructions to be furnished by JAG Media
and within five (5) days after execution of this agreement and receipt of the
relevant wire instructions from JAG Media. The remaining Additional Transaction
Costs shall be paid as and when those payments become due and payable in
accordance with paragraph 5 below.
 
4. Notwithstanding anything to the contrary in the Merger Agreement, as amended,
JAG Media may issue such options, warrants and shares of Common Stock as it
deems necessary or appropriate to address payables, debt and operating expenses
of JAG Media (“JAG Media Expenses”), as well as Additional Transaction Costs,
provided that such issuances do not result in the issuance of more than
750,000 shares of Common Stock. Proceeds from such issuances shall be allocated
2/3 for JAG Media Expenses (“JAG Media Allocation”) and 1/3 for Additional
Transaction Costs (“Cryptometrics Allocation”).
 
5. The proceeds from the JAG Media Allocation shall be used by JAG Media for JAG
Media Expenses. The proceeds from the Cryptometrics Allocation shall be paid to
Cryptometrics promptly after receipt of such proceeds by JAG Media. Proceeds
from the Cryptometrics Allocation received from time-to-time by JAG Media shall
be applied first toward reimbursement of Cryptometrics for Additional
Transaction Costs paid by Cryptometrics until such proceeds are exhausted and
then toward any Additional Transaction Costs not due and payable at the time to
the extent proceeds from the Cryptometrics Allocation are available. If proceeds
from the Cryptometrics Allocation are not available at the time JAG Media
receives invoices for Additional Transaction Costs Cryptometrics shall promptly
pay such invoices.
 
All defined terms used in this agreement, which are not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement Amendment.
Except as otherwise set forth in this agreement, the Merger Agreement Amendment
and the Merger Agreement shall remain unchanged and in full force and effect.
The company voting and lock-up agreement executed in connection with the Merger
Agreement shall continue in full





--------------------------------------------------------------------------------



 



force and effect and “Merger Agreement” as defined therein shall include all
amendments thereto, inclusive of that contained herein.
 
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.
 
[SIGNATURES APPEAR ON NEXT PAGE]





--------------------------------------------------------------------------------



 



      Sincerely yours,
JAG MEDIA HOLDINGS, INC.   AGREED AND ACCEPTED: CRYPTOMETRICS ACQUISITION, INC.
     
By: 
/s/  
Thomas J. Mazzarisi


Name: Thomas J. Mazzarisi Title:  Chairman & CEO
Date: September 12, 2007
  By: 
/s/  
Thomas J. Mazzarisi


Name: Thomas J. Mazzarisi
Title:  President
Date: September 12, 2007       AGREED AND ACCEPTED: CRYPTOMETRICS, INC.   The
undersigned is signing this agreement solely in its capacity as “Escrow Agent”
pursuant to the provisions of paragraph 10 of the Merger Agreement Amendment    
 
By: 
/s/  
Robert Barra


Name: Robert Barra
Title:  Co-CEO
Date: September 12, 2007
  KARLEN & STOLZAR, LLP    
By: 
/s/  
Michael Stolzar


Name: Michael I. Stolzar
Title:  Partner
Date: September 12, 2007
     
   
/s/  
Robert Barra


Robert Barra
Dated: September 12, 2007
  The undersigned are signing this agreement only with respect to their
obligations set forth in paragraph 12 of the Merger Agreement Amendment        
 
   
/s/  
Thomas J. Mazzarisi


Thomas J. Mazzarisi
Dated: September 12, 2007
     
   
/s/  
Michael Vitale


Michael Vitale
Dated: September 12, 2007
     
/s/  
Stephen J. Schoepfer


Stephen J. Schoepfer
Dated: September 12, 2007



